             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LIONEL HOLLOWAY,                      :
            Petitioner,               :      1:19-cv-0200
                                      :
             v.                       :      Hon. John E. Jones III
                                      :
UNITED STATES OF AMERICA,             :
             Respondent.              :

                                  ORDER

                              June 26, 2019

      NOW THEREFORE, upon consideration of the instant Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the reasons set forth

in the Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     Petitioner’s motion (Doc. 4) to proceed in forma pauperis is
             GRANTED.

      2.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
             § 2241 is DISMISSED for lack of jurisdiction. See R. GOVERNING §
             2254 CASES R. 4, 1(b).

      3.     The Clerk of Court is directed to CLOSE this case.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge

.
